Brittany J. Finder                                                                May 6, 2021
Epstein Becker & Green, P.C.
875 Third Avenue
New York, NY 10022
(212) 351-4500
bfinder@ebglaw.com
Attorney Seeking to Terminate Appearance

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
JASON HOLLOWAY,                                      :
                                                     :       ORDER OF TERMINATION OF
                                       Plaintiff,    :       APPEARANCE OF
                       –v–                           :       BRITTANY J. FINDER, ESQ.
                                                     :
DERMOT F. SHEA, in his official capacity as the      :       No. 21-CV-00496-ALC
Commissioner of the New York City Police Department, :
                                                     :
                                                     :
                                       Defendant.    :
--------------------------------------- x

              I am a former Assistant Corporation Counsel in the Office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for Defendant, Dermot F. Shea, in the

above-captioned action. I respectfully request, pursuant to Local Civil Rule 1.4, that the Court

terminate my appearance as counsel for Defendant.

              The Office of the Corporation Counsel has represented Defendant throughout the

pendency of this action and continues to do so. See ECF Nos. 13, 14. I appeared in this action

while an attorney in the Office of the Corporation Counsel by filing a Notice of Appearance on

behalf of Defendant on February 16, 2021. See ECF No. 6. I am no longer affiliated with the

Office of the Corporation Counsel and, as such, I no longer represent the defendant in this

matter.

              This action is currently stayed pending resolution of Defendant’s request to file a

motion to dismiss Plaintiff’s complaint. See ECF No. 10. The termination of my appearance
will not affect the posture of this action before the Court. Accordingly, for the reasons set forth

herein, I respectfully request that my appearance in this action be terminated.

Dated: New York, New York
       May 4, 2021
                                                     EPSTEIN BECKER & GREEN, P.C.

                                                     By:   /s/_________________________
                                                           Brittany J. Finder
                                                           Epstein Becker & Green, P.C.
                                                           875 Third Avenue
                                                           New York, NY 10022
                                                           (212) 351-4500
                                                           bfinder@ebglaw.com
                                                           Attorney Seeking to Terminate Appearance



SO ORDERED                                             Dated: May ___,
                                                                   6 2021


____________________________
Andrew L. Carter, Jr.
United States District Judge




                                                 2
